DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.

Response to Amendment
Claims 16, 19, 20, 24, 26, and 49-60 are presented. Claims 16, 19, 20, 24, and 60 are amended. 

Response to Arguments
Applicant’s arguments filed 12/7/2020, with respect to the rejections under 35 USC 101, 112, and 103 have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. Applicant’s remarks regarding the propriety of the interpretation under 35 USc 112(f) means plus function are also persuasive. The claims do not invoke 35 USC 112(f) means plus function are no longer interpreted under this section. 
A new ground of rejection is included under 35 USC 103. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 19, 20, 24, 26, 49-52, and 54-60 are rejected under 35 U.S.C. 103 as being unpatentable over Dunford US Pg Pub 2014/0182389 in view of Todorov US Pg Pub 2016/0349215.
Claims 16 and 56: Dunford recites a non-destructive testing method incorporating an eddy current sensor and related computer hardware/software to processor the sensor data (Dunford Abstract). 
Dunford teaches the following claim elements:
An eddy current sensor array with a linear drive winding and a linear array of sensing elements (Dunford [0056] linear drive eddy-current sensor and multiple sensing elements). 
A scanner to which the sensor is attached configured to scan the sensor array across the powder bed (Dunford scanner fixture 305 and rigid scanner [0085]).
An impedance instrument (Dunford figure 1 117 impedance analyzer) configured having fully parallel sensing hardware electrically connected to the eddy current sensory array to simultaneously measure a response responses of the eddy current sensor array on each sensing element at each of a plurality of frequencies while the scanner scans the sensor array across the powder bed (Dunford [0055] one or more sensing channels and sense hardware 114 has a plurality of parallel channels so that multiple sense channels may be simultaneously measured and [0066] multiple frequencies). 
A processor (Dunford processor 111 figure 1). 
A non-transient computer-readable storage medium having (Dunford figure 1 memory 115 and module 120).
a precomputed database of sensor responses for a plurality of unknown quantities generated from a model of the eddy current sensor array and the AM powder layers, the plurality of unknown quantities including a material property for the most recently deposited layer and a lift-off of the eddy current sensor array from the most recently deposited layer (Dunford database of measurement responses precomputed [0067] and lift-off/other material properties [0045]). 
computer code modules executable by the processor (Dunford figure 1 memory 115 and module 120). 
The computer code modules including a property estimation module (Dunford processed to estimate properties of interest [0045]). Dunford teaches the system can have computer-executable code to perform a multivariate inverse method (Dunford multivariate inverse method [0067]). Dunford teaches in analyzing the data pulled from the material of interest the multivariate inverse method can use a precomputed database (Dunford [0067] database of measurement responses precomputed).
The claim requires the property estimation module have code to convert the response responses of each sensing element into estimated values of the material property value for the most recently deposited layer. Dunford teaches that the multivariate inverse method is used to estimate properties of interest including the wide variety of parameters listed in Dunford [0045]. Dunford further teaches that “any other suitable property” may be estimated. 

The claim requires “a powder bed holding a plurality of additive manufacturing (AM) powder layers including a most recently deposited layer and a previously deposited layer”. The claim covers an apparatus. MPEP 2115 provides for an apparatus inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In this case, the powder bed and the layers are the “material worked upon” by the apparatus. Therefore, these elements do not impart patentability. The language does imply there is a container structure, which is taken to mean a container for holding the material worked upon. Dunford does not teach such a container. 
The claim requires “a control module for adjusting a subsequent AM fabrication step by utilizing feedback control to generate a control signal based on feedback of the material property value for the most recently deposited layer”. Dunford does not teach such a control system.

Todorov discloses a method and apparatus for non-destructive evaluation of additive manufacturing components using an eddy current array system (Title, Abstract, and Fig. 2). Todorov teaches one of the several advantages of the invention is real-time control of the process based on the measurements (Todorov [0026] and figure 2). Todorov provides the teaching necessary for a person of ordinary skill in the art to recognize that a non-destructive testing system (based on eddy current sensors) would beneficial if applied to an additive manufacturing process.  



The included language in the bullet points is from claim 16. Claim 56 recites nearly identical language. Both claims are rendered obvious by the same analysis. 

Claim 19: Dunford teaches a precomputed database can be used to provide any number of material properties (Dunford [0045] and [0067]). 
Claim 20: Dunford teaches that the thickness of a layer and conductivity of a material can be measured/estimated (Dunford [0045]). 
Claims 24, 26, and 59: Dunford teaches the sensor unit can include a scanner but does not provide the details included in the claim. 
Todorov teaches an eddy current sensor can be integrated directly into a scan arm that traverses the powder bed (Todorov figure 2). As part of the application of the sensor system taught by Dunford to an additive manufacturing process discussed above in the rejection of claim 16 the sensor would be integrated in a similar fashion. Todorov teaches attaching the sensor system to a scanner arm/recoater allows for layer-by-layer examination and coverage of an entire area of interest with a minimum number of passes and precise positioning with respect to the surface of the top layer of the additive manufacturing component (Todorov [0018]). Essentially, precise and efficient scanning is achieved by the combination. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to attach eddy current sensor(s) to a scanning arm/recoater of an additive manufacturing system in order to provide precise and efficient scanning of the entire surface.  
Claim 49: Claim 49 further limits claim 16 by requiring the property estimation model include code for the multivariate inverse method to make use of the material property value from the previous layer. 
Dunford teaches that the multivariate inverse method is used to estimate properties of interest including the wide variety of parameters listed in Dunford [0045]. Dunford further teaches that “any other suitable property” may be estimated. Dunford further teaches that the processing module can take sensor data and using property grids in precomputed data based estimate material properties Fonar Corp. v. Gen. Elec. Co., 107 F.3d 1543, 1549, 41 USPQ2d 1801, 1805 (Fed. Cir. 1997). 
Claims 50 and 54: Dunford teaches conductivity and permeability are estimable/measurable properties (Dunford [0045]).
Claim 51: Todorov teaches the eddy current sensor array does not contact the material being scanned (Todorov [0018] and [0025]). This would similar be included in the improved process with Dunford as a person of ordinary skill would not want to damage the sensors. 
Claim 52: The scanner arm/recoater depicted by Todorov is a rake (Todorov figure 2). 
Claim 55: MPEP 2115 provides for an apparatus inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In this case, the low observable layer is a “material worked upon” by the apparatus. Therefore, this element does not impart patentability.
Claims 57 and 58: For conductive materials temperature and electrical properties are correlated. Measurement of one can lead to a prediction of another based on prior knowledge of conductivity. Thus, as Dunford teaches estimating/measuring conductivity a person of ordinary skill in the art would be able to further estimate the temperature of the material based on the conductivity value. Additionally, as the conductivity measurement would be taken at the top layer the temperature predicted would similarly be at that layer. 

Claim 60: Dunford recites a non-destructive testing method incorporating an eddy current sensor and related computer hardware/software to processor the sensor data (Dunford Abstract). 

An eddy current sensor array with a linear drive winding and a linear array of sensing elements (Dunford [0056] linear drive eddy-current sensor and multiple sensing elements). 
A scanner to which the sensor is attached configured to scan the sensor array across the powder bed (Dunford scanner fixture 305 and rigid scanner [0085]).
An impedance instrument (Dunford figure 1 117 impedance analyzer) having fully parallel sensing hardware electrically connected to the eddy current sensory array to simultaneously measure a response of the eddy current sensor array on each sensing element while the scanner scans the sensor array across the powder bed (Dunford [0055] one or more sensing channels and sense hardware 114 has a plurality of parallel channels so that multiple sense channels may be simultaneously measured). 
A processor (Dunford processor 111 figure 1). 
A non-transient computer-readable storage medium having computer code modules executable by the processor (Dunford figure 1 memory 115 and module 120). 
The computer code modules including a property estimation module (Dunford processed to estimate properties of interest [0045]). Dunford teaches the system can have computer-executable code to perform a multivariate inverse method (Dunford multivariate inverse method [0067]). Dunford teaches in analyzing the data pulled from the material of interest the multivariate inverse method can a precomputed database (Dunford database of measurement responses precomputed [0067]).

Dunford teaches that the multivariate inverse method is used to estimate properties of interest including the wide variety of parameters listed in Dunford [0045]. Dunford further teaches that “any other suitable property” may be estimated. Dunford further teaches that the processing module can Fonar Corp. v. Gen. Elec. Co., 107 F.3d 1543, 1549, 41 USPQ2d 1801, 1805 (Fed. Cir. 1997). 

The claim requires “a powder bed holding a plurality of additive manufacturing (AM) powder layers including a most recently deposited layer and a previously deposited layer”. The claim covers an apparatus. MPEP 2115 provides for an apparatus inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In this case, the powder bed and the layers are the “material worked upon” by the apparatus. Therefore, these elements do not impart patentability. The language does imply there is a container structure, which is taken to mean a container for holding the material worked upon. Dunford does not teach such a container. 
The claim requires “a control module for adjusting a subsequent AM fabrication step by utilizing feedback control to generate a control signal based on feedback of the material property value for the most recently deposited layer”. Dunford does not teach such a control system.

Todorov discloses a method and apparatus for non-destructive evaluation of additive manufacturing components using an eddy current array system (Title, Abstract, and Fig. 2). Todorov teaches one of the several advantages of the invention is real-time control of the process based on the measurements (Todorov [0026]). Todorov provides the teaching necessary for a person of ordinary skill in the art to recognize that a non-destructive testing system (based on eddy current sensors) would beneficial if applied to an additive manufacturing process. 

.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Todorov US PG Pub 2016/0349215 as applied to claim 16 above, and further in view of Gibson ("Additive Manufacturing Technologies”).
Claim 53: Dunford in view of Todorov renders obvious all the limitations of claim 16. Dunford does not disclose a powder recoating structure. The powder recoating structure is met by the integration of an eddy current sensing system into the additive manufacturing process as described in the rejection of claim 1 above. Todorov teaches a re-coater which is equivalent to a doctor blade or rake. Todorov does not teach the re-coater is a roller.
Gibson is an overview of the additive manufacturing industry and process. Gibson teaches that powder spreading is commonly performed by a doctor blade (interpreted as equivalent to a rake and the re-coater of Todorov) or a counter-rotating roller (Gibson page 115 5.4.2 powder handling systems).
The MPEP provides guidance for a number of exemplary rationales including simple substitution of one known element for another to obtain predictable results. Gibson identifies that both a re-coater (doctor blade) and a roller are known elements suitable for the same purpose. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Todorov by substituting the re-coater with a roller to spread the powder and to have a reasonable expectation of success. MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736